DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 11-24-2021 has been entered into the record.  Claims 1-14, 20, 26, 31, 35, 39 and 43-46 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species of claim 12 in the reply filed on 12 is acknowledged.  Claims 1, 2 and 12 are under examination.  Claim 13 is withdrawn as drawn to a non-elected species.  All other claims are withdrawn as non-elected inventions.

Information Disclosure Statement
The Information disclosure statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are directed to displaying an antigen with a eukaryotic carbohydrate component on the surface of a bacterial cell.  The specificaiton does not limit bacterial cells by type and antigens with a eukaryotic carbohydrate component  include glycosylated biomolecules, including glycoproteins, glycopeptides, glycolipids and glycosylated amino acids, DNA or RNA (see paragraphs 47 and 48).  The independent claim requires providing a bacterial cell transformed with a nucleic acid construct encoding an antigen with a eukaryotic carbohydrate component, associate the expressed antigen with eukaryotic carbohydrate component and a lipid A core carbohydrate in the bacterial cell to form a lipo-carbohydrate complex and display the complex on the surface of the bacterial cell.  The language of the claims “an antigen with a eukaryotic carbohydrate component” is seen to include antigens that have structural components in addition to carbohydrates or where the carbohydrate is not the antigen.  The language of the claims is also interpreted to indicate any bacterial cell, including gram positive cells none of which have been demonstrated to provide for the function of expressing a eukaryotic carbohydrate and displaying on the surface as a lipid A complex.  
The teachings of the specification provide for providing Escherichia coli an transformed with a nucleic acid construct comprising an engineered pathway for biosynthesis of a eukaryotic carbohydrate antigen, where the eukaryotic carbohydrate is linked to a lipid A core carbohydrate in the bacterial cell and displayed on the surface of the Escherichia coli cell.   
The specification does not teach expression of antigens such as glycopeptides, glycolipids etc. and linking these antigens comprising a carbohydrate component to a lipid A core as interpreted by the plain meaning of “an antigen with a eukaryotic carbohydrate component”.  The specification does not teach that the vast majority of the bacterial kingdom which has more than 20,000+ named bacterial species are capable of displaying the complex on the surface of the bacterial cell.  The specification does not teach bacterial cells that are gram positive or intracellular bacteria to produce the carbohydrate complex and display it as claimed.  The essential endogenous components have not been determined for the vast majority of known bacterial and the skilled artisan would be unable to select which of all the other bacteria could be able to used the disclosed nucleic acid constructs result in the display of an antigen with a eukaryotic component as claimed without more. As such, the specification as filed does not support the diversity of engineered bacteria as claimed with the structure as claimed.  For the foregoing reasons, the specification as filed does not provide a representative number of examples to support the genus now claimed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ilg et al (Glycobiology, 20(10):1289-1297, 2010).
Ilg et al teach that bacterial cell surfaces can be used to display engineered oligosaccharide structures in their lipopolysaccharide layer by two different pathways.  On the one hand, the O-antigen ligase WaaL dependent transfer of oligo- and polysaccharides to the lipid A core can be exploited.  A variety of pathogenic oligosaccharide structures have been transferred.  This approach requires the assembly of the engineered oligosaccharides on the lipid carrier undecaprenylpyrophosphate.  The second mechanism a truncated lipid A core structure can act as acceptors of foreign saccharide structures and this approached has been employed for the production where the glucose moiety of internalized lactose as a platform for the addition of other saccharides (see page 1290, paragraph bridging columns 1-2).
Ilg et al specifically teach display of the GM3 sugar epitope on E. coli and Salmonella enterica sv Typhimurium.  Ilg et al teach construction strains that lack the gene encoding the sialic acid aldolase NanA allowing for the incorporation of sialic acid into oligosaccharides within the cell.  Additionally the strains were deleted in glycosyltransferase genes which led to the truncation of the lipid A core terminating with the glucose I residue.  The terminated glucose I residue was then used to attached the GM3 epitope by the heterologous expression of glycotransferases from N. menigitidis and N. gonorrhoeae (see page 1290, second paragraph).  The GM3 epitope was demonstrated to be displayed on the surface of cell (see page 1291, column 2, second paragraph).  As to claim 2, the claim states that the Lipid A core carbohydrate is detoxified.  As lipopolysaccharide is  well known glycolipid composed of three structure domains: lipid A, the core oligosaccharide and the O antigen.  It appears that the Lipid A core carbohydrate is detoxified as it lacks the terminal carbohydrate of the naturally occurring core carbohydrate and nanA deletion is the only Lipid A core carbohydrate modification disclosed by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ilg et al (Glycobiology, 20(10):1289-1297, 2010) in view of Needham et al (PNAS, 110(4):1464-1469, 2013) and Antoine et al (Angew. Chem. Int. Ed, 44:1350-1352. 2005).
The teachings of Ilg et al are set forth supra.  The teachings differ by not teaching a mutation of the lipid A domain structure as opposed to the core carbohydrate that provides for detoxification. 
Needham et al teach various mutations of E. coli producing engineered endotoxin mutants that vary in toxicity but still induce a strong acquired-immune response (page 1468, Figure 5 and Discussion).  Needham et al teach that bacteria can be engineered to present antigen in tumors or invade particular tissues and that a strain that selectively modulated that immune response could provide an optimal vector for such mechanisms (page 1469, column 2, first paragraph).
Antoine et al teach that GD3 is a minor ganglioside that has been shown to increase during some pathological situations including cancer (glioma and melanoma).  Anti-GD3 monoclonal antibodies inhibit the growth of human melanoma cells in vitro and in vivo (see page 1350, column 1, first paragraph).
It would have been prima facie obvious to one having ordinary sill in the art at the time the invention was filed to further modify the G3 expressing cells of Ilg et al by detoxifying the Lipid A moiety according to Needham et al because Needham tech that the detoxified bacterial Lipid A can still induce a strong acquired-immune response and that bacterial can be engineered to present antigen and Antione et al teach that GD3 is a sugar antigen of interest in cancer biology and that antibodies thereto inhibit growth of melanoma cells expressing GD3 on their surface.

Citation of Prior Art
Schwechheimer et al (Nature Reviews Microbiology 13:605-619, 2015) teach that all types of gram negative bacteria have bee seen to procued outer membrane vesicles in a variety of environments (see page 605, column 1, first paragraph).
WO2014/145180, Merritt et al is cited to teach the production of T antigen eukaryotic carbohydrate in E. coli cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645